        Case 2:19-cv-05792-GJP Document 25 Filed 10/29/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ISHMAEL A. BURK, JR.,

                        Plaintiff,
                                                         CIVIL ACTION
       v.                                                NO. 19-05792

 DR. CASSIDY, et al.,

                        Defendants.


                                          ORDER
        AND NOW, this 2 th day of October 2020, in response to Plaintiff Ishmael

B rk s October 20 Letter to reopen his case (ECF No. 24), the Court cannot consider

B rk s req est or take any other action in this action. See the Court s June 18 Order

(ECF No. 23).




                                               BY THE COURT:




                                                /s/ Gerald J. Pappert
                                               ______________________
                                               GERALD J. PAPPERT, J.
